DETAILED ACTION

Response to Arguments
	The 35 U.S.C. 112(a) rejection has been withdrawn based on applicant’s amendment.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest determine that a physical address translation for a next memory segment and a following sequential memory segment are available; and wherein the branch prediction circuit is configured to skip over the memory segment associated with the memory segment empty flag that indicates a lack of at least one other branch instruction, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest a branch detection circuit configured to detect, during a commit stage of a current instruction, wherein the commit stage includes a pipeline stage in which the apparatus determines that an instruction and the instruction’s results will be kept, an existence of at least one branch instruction stored within a portion of a memory segment, in combination with other recited limitations in claim 9.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest a branch detection circuit configured to detect, during a commit stage of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Farley Abad/Primary Examiner, Art Unit 2181